DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s request for continued examination regards to the amendment filed on June 3, 2022. Claims 1, 2, 8, 9, 15, 16, 22, and 23 have been amended. 
Upon entry of the amendments, claims 1-28 remain pending. This communication is considered fully responsive and sets forth below.
3.	Claim Interpretation under 112(f): in the Response, Applicants indicated that the specification included sufficient corresponding structure regards to the claim interpretation. Therefore, the previous claim interpretation under 35 U.S.C. 112(f) is maintained.
4.	Claims Art Rejections: Applicants’ request for continued examination regards to the amendment filed on June 3, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
5.	Claims 1-28 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Gong et al. (US 2018/0192405) and Frenne et al. (US 2022/0038207) are generally directed to various aspects of the method for improving the reliability of blind decoding when beamforming is used by having a user equipment (UE) receive a single downlink control information (DCI) message with different transmission and/or reception parameters, wherein the UE receives two sets of configuration parameters each having a different transmission modes, but the same search space type; transmitting and decoding repeated physical downlink control channel (PDCCH) messages in a wireless device (WD), including receiving multiple transmissions of a PDCCH message, each of the multiple transmissions of the PDDCH message being repeated in a repetition set, and monitoring the multiple received PDCCH transmissions to obtain scheduling information for a physical uplink shared channel (PUSCH) transmission and a physical downlink shared channel (PDSCH) reception. 
However, in consideration of the request for continued examination, the amendment with arguments/remarks filed on June 3, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6selecting, from a plurality of search space sets associated with a plurality of control resource sets, a subset of the plurality of search space sets to monitor for repetitions of a downlink control information message,” and “wherein the subset of the plurality of search space sets is defined by a common quasi-co-location parameter,” as specified in claim 1. 
Claims 8, 15, and 22 includes similar limitations.
Dependent claims 2-7, 9-14, 16-21, and 23-28 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473